PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paul D. David, et al.
Application No. 15/630,986
Filed: June 23, 2017
Attorney Docket No. QBD 2-009A
For: Branched Discrete PEG Constructs

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 11, 2022, in response to the decision mailed March 3, 2022 dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before December 19, 2019, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed September 19, 2019, which set a period for reply of three months and a Notice to File Corrected Application Papers mailed November 21, 2019. Accordingly, the date of abandonment of this application is December 20, 2019. A Notice of Abandonment was mailed February 7, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $500 along with a substitute specification and drawings, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed September 19, 2019 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /APRIL M WISE/ Paralegal Specialist, Office of Petitions